On Petition For Rehearing
PER CURIAM.
On petition for rehearing oar attention is directed to the fact that the judgment herein should be one of direct affirmance rather than one of affirmance “in so far as it sets aside the verdict but with directions to grant a new trial.” We think the point is well taken so the petition for rehearing is granted and the judgment is amended to read: “The judgment appealed from is accordingly affirmed.”
Affirmed.
DREW, C. J., and TERRELL, THOMAS and O’CONNELL, JJ., concur.
HOBSON, ROBERTS and THORNAL, JJ., dissent.